PER CURIAM.
Chief Justice Mitchell and Justices Frye, Whichard, and Lake voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Smith, J. Justices Webb, Parker, and Orr voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by Greene, J. Accordingly, the decision of the Court of Appeals is affirmed.
We hold that defendants’ petition for discretionary review of additional issues was improvidently allowed.
AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.